      Case 4:21-cv-01170 Document 1 Filed on 04/09/21 in TXSD Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JULIA L. CRUZ                                 §
                                              §          CIVIL ACTION NO. 4:21-cv-1170
v.                                            §                   (Jury Trial Demanded)
                                              §
DOLGENCORP OF TEXAS, INC.                     §

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS:

       DEFENDANT DOLGENCORP OF TEXAS, INC. files this, its Notice of Removal of a

state-court action, pursuant to 28 U.S.C. §§1441(a), 1446(a), and would respectfully show the Court

the following:

                                      I. INTRODUCTION

1.     Plaintiff Julia L. Cruz (“Plaintiff”) filed her Original Petition to commence this civil action

in the 240th Judicial District Court of Fort Bend County, Texas styled Julia L. Cruz v. Dolgencorp

of Texas, Inc., Cause No. 21-DCV-281193, on March 1, 2021.

2.     Defendant Dolgencorp of Texas, Inc. (“Defendant”) was served with Plaintiff’s Original

Petition on March 10, 2021. Defendant Dolgencorp of Texas, Inc. timely files this notice of removal

within the 30-day time period required by and pursuant to 28 U.S.C. §1446(b)(1).

                                  II. BASIS FOR REMOVAL

3.     Removal is proper because there is complete diversity between the parties, as detailed

hereinabove, and the amount in controversy exceeds $75,000.00.

4.     At the time the state-court action was commenced and as of the date of this notice,

Defendant Dolgencorp of Texas, Inc. is and was a corporation organized, formed, and
      Case 4:21-cv-01170 Document 1 Filed on 04/09/21 in TXSD Page 2 of 5




incorporated in and under the laws of the State of Kentucky, having its principal offices in the

State of Tennessee. The Plaintiff, Julia L. Cruz, is a citizen of the State of Texas.

5.     In Texas, all original pleadings that set forth a claim for relief must contain a specific

statement of the relief the party seeks, pursuant to Texas Rules of Civil Procedure 47(c). In

Plaintiff’s Original Petition, Plaintiff claims damages totaling not in excess of $250,000,

including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attorney’s

fees and judgment for all other relief to which Plaintiff is justly entitled. The district court must

first examine the petition to determine whether it is “facially apparent” that the claims exceed

$75,000. Findley v. Allied Fin. Adjusters Conf., Inc., No. H-15-2699, 2015 WL 7738077, at *4–5

(S.D. Tex. Dec. 1, 2015) (citing Tex. R. Civ. P. 47; Allen v. R & H Oil & Gas Co., 63 F.3d 1326,

1335 (5th Cir. 1995) and quoting St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253

(5th Cir. 1998)). However, when “it is not facially apparent that the value of [a plaintiff’s] claims

exceeds the jurisdictional amount, the court turns to evidence submitted by the parties to

ascertain the amount in controversy.” Id. at *3.

6.     Plaintiff alleges that as a direct and proximate result of Defendant’s actions, she now

seeks to recover damages relating to:

             a. Past and future physical pain and mental anguish;

             b. Past and future physical impairment;

             c. Past and future medical expenses;

             d. Pre-judgment and post-judgment interest;

             e. Past lost wages; and

             f. Future loss of earning capacity.




                                                   2
       Case 4:21-cv-01170 Document 1 Filed on 04/09/21 in TXSD Page 3 of 5




7.      Further, the only way Plaintiff can defeat diversity jurisdiction is by filing a binding

stipulation with her petition stating that she will not accept a sum of damages exceeding $75,000.

Gates Gates v. Allstate Texas Lloyd’s, 267 F. Supp.3d 861 (W.D. Tex. 2016) (citing De Aguilar

v. Boeing Co., 47 F.3d 1404, 142 (5th Cir. 1995).

8.      There are no other defendants in this case that would require consent to removal. 28

U.S.C. §1446(b)(2)(A).

9.      A copy of all process, pleadings, and orders served upon Defendant in the state-court action

are attached hereto as “Exhibit A,” as required by 28 U.S.C. §1446(a) and Local Rule 81.

10.     Venue is proper in this district court because this district and division encompass the place

in which the state-court action is pending.

                                         III. JURY DEMAND

11.     Defendant has made a jury demand in the state-court action; therefore, Defendant is not

required to renew its demand. Fed. R. Civ. P. 81(c)(3)(A).

                                               PRAYER

        WHEREFORE, Defendant DOLGENCORP OF TEXAS, INC. respectfully requests that

this action proceed in this District Court as an action properly removed to it, and for such other and

further relief to which it may be justly entitled.




                                                     3
      Case 4:21-cv-01170 Document 1 Filed on 04/09/21 in TXSD Page 4 of 5




                                             Respectfully submitted,

                                             LUCERO | WOLLAM, P.L.L.C.


                                             ____________________________
                                             GINA A. LUCERO
                                             State Bar No.: 00791144
                                             Federal Bar No.: 19949
                                             Attorney-In-Charge
                                             STEFAN A. GINNARD
                                             State Bar No.: 24086440
                                             Federal Bar No.: 2895693
                                             1776 Yorktown, Suite 100
                                             Houston, Texas 77056
                                             Telephone: (713) 225-3400
                                             Facsimile: (713) 225-3300
                                             Email: glucero@lucerowollam.com
                                             Email: sginnard@lucerowollam.com

                                             ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 9th day of April, 2021, the foregoing
instrument was electronically filed the foregoing instrument with the Clerk of Court using the
Court’s CM/ECF system. Pursuant to Federal Rules of Civil Procedure 5(b)(2)(E) and 5(b)(3),
and the Court’s Electronic Filing Procedures, Section 15(c), the following counsel of record shall
be served with a true and correct copy of this instrument by operation of the Court’s CM/ECF
system:

       Via Electronic Service:
       Law Office of Jim Alan Adams
       Jim Alan Adams
       304 Jackson Street
       Richmond, Texas 77469


                                                    _________  ________
                                                    GINA A. LUCERO




                                                4
      Case 4:21-cv-01170 Document 1 Filed on 04/09/21 in TXSD Page 5 of 5




                                    “EXHIBIT A”
                           INDEX OF MATTERS BEING FILED

1)      ALL EXECUTED PROCESS

        i. No Returns of Citation were filed.

2)      ALL PLEADINGS AND ANSWERS TO PLEADINGS

      i.   Plaintiff’s Original Petition
     ii.   Defendant Dolgencorp of Texas, Inc.’s Original Answer and Jury Demand

3)      ALL ORDERS SIGNED BY THE STATE JUDGE

      i.   No orders were entered.

4)      STATE COURT DOCKET SHEET

5)      LIST OF ALL COUNSEL OF RECORD, INCLUDING ADDRESSES, TELEPHONE
        NUMBERS AND PARTIES REPRESENTED

        ATTORNEY FOR PLAINTIFF
        JIM ALAN ADAMS
        State Bar No.: 00844600
        304 Jackson Street
        Richmond, Texas 77469
        Telephone: (281) 341-0530
        Facsimile: (281) 342-4275
        Email: jadamsatty@msn.com

       ATTORNEYS FOR DEFENDANT
       GINA A. LUCERO
       State Bar No.: 00791144
       Federal Bar No.: 19949
       Attorney-In-Charge
       STEFAN A. GINNARD
       State Bar No.: 24086440
       Federal Bar No.: 2895693
       1776 Yorktown, Suite 100
       Houston, Texas 77056
       Telephone: (713) 225-3400
       Facsimile: (713) 225-3300
       Email: glucero@lucerowollam.com
       Email: sginnard@lucerowollam.com
